UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6494



EPHRAIN RELIFORD, JR.,

                                              Plaintiff - Appellant,

          versus


LAWRENCE PEARSON; CHARLES TRUESDALE;       AIKEN
COUNTY SHERIFF’S DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-03-1561-3-17BC)


Submitted:   June 24, 2004                    Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se. Terri Hearn Bailey, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Daniel Roy
Settana, Jr., Stephen L. Hall, MCKAY, MCKAY & SETTANA, PA,
Columbia, South Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ephrain Reliford, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint alleging violations under 42 U.S.C. § 1983

(2000) and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.       See Reliford v. Pearson, No.

CA-03-1561-3-17BC (D.S.C. filed Feb. 20, 2004 & entered Feb. 23,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -